     Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 1 of 15 Page ID #:95




 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    JENNIFER JACOBS (Cal. Bar No. 157609)
      Assistant United States Attorney
 6          Federal Building, Suite 7516
            300 North Los Angeles Street
 7          Los Angeles, California 90012
            Telephone: (213) 894-6167
 8          Facsimile: (213) 894-7819
            E-mail: Jennifer.Jacobs3@usdoj.gov
 9
10    Attorneys for Defendants
11
                               UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                    SOUTHERN DIVISION
14
15 LINDA PEHOVIACK,                              No. CV 20-00661 DOC (KESx)
16                Plaintiff,                     REPLY IN SUPPORT OF MOTION TO
                                                 DISMISS COMPLAINT
17          vs.
18 ALEX AZAR, in his official capacity as        Hearing
   Secretary of the UNITED STATES                Date: July 13, 2020
19 DEPARTMENT OF HEALTH AND
   HUMAN SERVICES,                               Time: 8:30 a.m.
20                                               Ctrm: 9D (Santa Ana)
                Defendant.
21
                                                 Honorable David O. Carter
22                                               United States District Judge
23
24
25
26
27
28
     Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 2 of 15 Page ID #:96




1                                              TABLE OF CONTENTS
2
      MEMORANDUM OF POINTS AND AUTHORITIES ................................................... 4
3
      I.     INTRODUCTION ................................................................................................... 4
4
      II.    PEHOVIACK LACKS STANDING BECAUSE THE STATUTORY
5            RIGHT TO MEDICARE BENEFITS—IN THE ABSENCE OF ACTUAL
             OR IMMINENT HARM—IS INSUFFICIENT TO SATISFY ARTICLE
6            III’S STANDING REQUIREMENTS .................................................................... 5
7            A.      The cases relied upon by Pehoviack do not stand for the proposition
                     that standing can be conferred by Congress in the absence of actual or
8                    imminent harm. ............................................................................................. 6
9            B.      In cases subsequent to those cited by Pehoviack, the Supreme Court
                     has clarified that a statutory violation, on its own, is insufficient to
10                   satisfy Article III’s standing requirements. ................................................... 8
11           C.      The four district court cases cited by Pehoviack should not be
                     followed because they were issued before, and are contrary to,
12                   controlling Supreme Court precedent. .......................................................... 9
13           D.      Pehoviack has not alleged an actual injury. ................................................ 11
14           E.      Pehoviack has not alleged a non-speculative, imminent injury. ................. 11
15    III.   PEHOVIACK HAS FAILED TO STATE A CLAIM FOR RELIEF ................... 13
16    IV.    CONCLUSION...................................................................................................... 14
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  1
     Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 3 of 15 Page ID #:97




1                                             TABLE OF AUTHORITIES
2
      Federal Cases
3
      California Clinical Laboratory Ass’n v. Secretary of HHS,
4       104 F. Supp.3d 66 (D.D.C. May 20, 2015) .......................................................... 11, 13
5     Center for Biological Diversity v. Bernhardt,
6       946 F.3d 553 (9th Cir. 2019) ................................................................................. 12.13
7     Clapper v. Amnesty Intern. USA,
        568 U.S. 398 (2013) ................................................................................................... 12
8
      Estate of Lake v. Secretary of HHS,
9
         1989 WL 200974 (D.N.H. Oct. 27, 1989) ................................................................. 11
10
      Heckler v. Ringer,
11      466 U.S. 602 (1984) ............................................................................................ passim
12    Hull v Burwell,
13      66 F.Supp.3d 278 (D. Conn. 2014) ............................................................................. 11
14    Linda R.S. v. Richard D.,
         410 U.S. 614, n.3 (1973) .......................................................................................... 6, 7
15
16    Lujan v. Defenders of Wildlife,
        504 U.S. 555 (1992) ................................................................................................ 5, 13
17
      Porzecanski v. Azar,
18      943 F.3d 472 (D.D.C. 2019) ....................................................................................... 14
19    Raines v. Byrd,
20      521 U.S. 811 (1997) ................................................................................................. 510
21    Ryan v. Burwell,
        2015 WL 4545806 (D. Vt. July 27, 2015) ........................................................... 11, 12
22
23    Spokeo, Inc. v. Robbins,
        136 S.Ct. 1540 (2016) ..................................................................................... 4, 5, 8, 9
24
      Summers v. Earth Island Institute,
25      555 U.S. 488 (2009) ..................................................................................................... 8
26    Warth v. Seldin,
27      422 U.S. 490 (1975) ..................................................................................................... 6
28
                                                                   2
     Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 4 of 15 Page ID #:98




1     Federal Statutes
2     42 U.S.C. § 405 ........................................................................................................... 5, 14
3     Federal Regulations
4     42 C.F.R. § 411.404 ........................................................................................................ 13
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                     3
     Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 5 of 15 Page ID #:99




1                     MEMORANDUM OF POINTS AND AUTHORITIES
2     I.    INTRODUCTION
3           In her Complaint (Dkt. #1), Plaintiff Linda Pehoviack— a Medicare beneficiary
4     and the only plaintiff in this case—challenges a decision of the Medicare Appeals
5     Council that denied her claim for the rental of a medical device known as the Optune
6     System, manufactured by Novocure, Inc, for the period July through October 2018.
7     While the Council denied the claim, it ordered Novocure to pay the charges; Pehoviack
8     has no legal liability for the charges. Nevertheless, Pehoviack seeks an order from this
9     Court directing the Secretary of the Department of Health and Human Services
10    (“Secretary”) to cover the claim. She also seeks an order requiring the Secretary to find
11    the Optune System is a covered benefit in the future.
12          The Secretary moved to dismiss the Complaint pursuant to Federal Rules of Civil
13    Procedure (“FRCP”) 12(b)(1) and (6) on the grounds Pehoviack lacks standing because
14    she has not suffered an actual injury and her Complaint fails to allege facts that state a
15    cognizable claim. (See Dkt. #10.) In her Opposition, Plaintiff fails to overcome the
16    grounds for dismissal and fails to explain how she could cure the deficiencies in her
17    Complaint. (Dkt. #13.)
18          First, Pehoviack’s argument that the denial of her statutory right to Medicare
19    benefits is sufficient to confer standing is without merit. In Spokeo, Inc. v. Robbins, 136
20    S.Ct. 1540, 1549 (2016), and more recently in Thole v. U.S. Bank N.A, 140 S.Ct. 1615,
21    1619 (2020), the Supreme Court emphasized that an alleged violation of a statutory right
22    alone—in the absence of any actual or imminent injury—does not satisfy Article III’s
23    standing requirement.
24          Second, Pehoviack’s argument that she has suffered an injury because, if the
25    denial of the subject claim is not reversed, she could be made liable for future claims or
26    have treatment conditioned on her personal liability, is also without merit. Pehoviak does
27    not know if her future claims will be denied; indeed, she alleges her subsequent claims
28
                                                    4
     Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 6 of 15 Page ID #:100




1      have been paid. (Compl., ¶ 21.) Further, the Local Coverage Determination (“LCD”) for
2      the Optune System was revised in September 2019 to provide coverage. (Dkt. #10-2
3      [RJN, Ex. A] at 6-7.) In sum, equating speculative future harm with concrete injury is
4      also inconsistent with Article III standing.
5            Third, Pehoviack has failed to state a claim based on a denial of future benefits, as
6      such an order would bypass the exhaustion requirements set forth in 42 U.S.C. § 405(g).
7      Advisory opinions regarding future coverage are not permitted. Heckler v. Ringer, 466
8      U.S. 602, 621-622 (1984).
9            Accordingly, Pehoviack’s Complaint should be dismissed.
10     II.   PEHOVIACK LACKS STANDING BECAUSE THE STATUTORY RIGHT
11           TO MEDICARE BENEFITS—IN THE ABSENCE OF ACTUAL OR
12           IMMINENT HARM—IS INSUFFICIENT TO SATISFY ARTICLE III’S
13           STANDING REQUIREMENTS
14           The Secretary moved to dismiss the Complaint on the grounds the Court lacks
15     standing because Pehoviack has no financial responsibility for the medical charges at
16     issue, and any relationship between the subject claim denial and Pehoviack’s financial
17     liability for any future medical charges is highly speculative.
18           The U.S. Constitution limits federal-court jurisdiction to actual cases or
19     controversies. Raines v. Byrd, 521 U.S. 811, 818 (1997); Art. III, § 1. Standing to sue is
20     a doctrine derived from this limitation on judicial power. Spokeo, Inc. v. Robins, 136 S.
21     Ct. 1540, 1547 (2016). The “irreducible constitutional minimum” of standing consists of
22     three elements: the plaintiff must have (1) suffered an injury in fact, (2) that is fairly
23     traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed
24     by a favorable judicial decision. Id., citing Lujan v. Defenders of Wildlife, 504 U.S. 555,
25     560-61 (1992). The plaintiff bears the burden of establishing these elements. Id.
26           Pehoviack is unable to satisfy the “irreducible constitutional minimum” of
27     standing by alleging only the violation of her statutory right to Medicare coverage. In her
28
                                                      5
     Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 7 of 15 Page ID #:101




1      Opposition, Pehoviack asserts that, due to the denial of her “Congressionally created
2      entitlement to Medicare coverage, she has suffered an injury [that] can be addressed by a
3      decision ordering coverage.” (Opp. [Dkt. #13], at 3.) Pehoviack’s contention is not
4      supported by the cases she cites, is at odds with established Supreme Court precedent
5      and should be rejected. See Spokeo, supra.
6             A.     The cases relied upon by Pehoviack do not stand for the proposition
                     that standing can be conferred by Congress in the absence of actual or
7                    imminent harm.
8             In her Opposition, Pehoviack asserts that “Congress may create a statutory right or
9      entitlement the alleged deprivation of which can confer standing to sue even where the
10     plaintiff would have suffered no judicially cognizable injury in the absence of the
11     statute.” (Opp. [Dkt. #13] at 2.) She then cites three Supreme Court cases in support of
12     her contention: Warth v. Seldin, 422 U.S. 490 (1975); Linda R.S. v. Richard D., 410 U.S.
13     614, 617, n.3 (1973); and Heckler v. Ringer, 466 U.S. 602, 620 (1984). (Opp. [Dkt. #13]
14     at 2-3.) Plaintiff’s reliance on these cases is misplaced.
15            In Warth v. Seldin, supra, plaintiffs (taxpayers, low-income residents and various
16     organizations of Rochester, NY) alleged that an adjacent town’s zoning ordinances
17     violated the Constitution and the civil rights laws because they effectively excluded low
18     and moderate-income persons from living in the town. Id. at 493-495. In affirming the
19     district court’s dismissal of the complaint based on a lack of standing, the Supreme Court
20     reasoned: “Congress may grant an express right of action to persons who otherwise
21     would be barred by prudential standing rules. Of course, Article III’s requirement
22     remains: the plaintiff still must allege a distinct and palpable injury to himself . . . .” Id.
23     at 501 (emphasis added). Thus, Warth does not stand for the proposition that Congress
24     can vitiate Article III’s injury-in-fact standing requirement.
25            Pehoviack also relies on a footnote in Linda R.S. v. Richard D., supra, in support
26     of her contention that a statutory violation, by itself, is sufficient to satisfy Article III’s
27     standing requirements. Linda R.S. involved a constitutional challenge to a state criminal
28
                                                       6
     Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 8 of 15 Page ID #:102




1      statute by a woman who alleged that, if the statute were declared unconstitutional, she
2      could obtain child support for her illegitimate child. Linda R.S. v. Richard D., 410 U.S.
3      at 615. The district court dismissed the case based on a lack of standing. The footnote
4      cited by Pehoviack is in the middle of a paragraph that notes the confusing state of the
5      law on standing. The paragraph concludes by acknowledging the importance of the
6      actual or imminent injury requirement for Art. III standing: “Although the law of
7      standing has been greatly changed in the last 10 years, we have steadfastly adhered to the
8      requirement that, at least in the absence of a statute expressly conferring
9      standing,3 federal plaintiffs must allege some threatened or actual injury resulting from
10     the putatively illegal action before a federal court may assume jurisdiction.” Id. at 617.
11     In the footnote cited by Pehoviack, the Court noted that “Congress may enact statutes
12     creating legal rights, the invasion of which creates standing, even though no injury
13     would exist without the statute.” The Court did not give examples. Pehoviack places too
14     much weight on this footnote and takes it out of context. It cannot be inferred from this
15     single quote that Congress can do away with the requirements for Art. III standing.
16           The third Supreme Court case Pehoviack relies on for the proposition that
17     “Medicare benefits are an entitlement created by Congress, the denial of which confers
18     standing” is Heckler v. Ringer, 466 U.S. 602 (1984). (Opp. [Dkt. #13] at 3.) In Heckler,
19     the plaintiffs were Medicare claimants who were challenging the Secretary’s ruling that
20     the type of surgery they had undergone was not reasonable and necessary. One of the
21     plaintiffs wished to have the surgery but alleged the Secretary’s decision precluded him
22     from doing so and he therefore sought an injunction requiring the Secretary to declare
23     the surgery was reasonable and necessary. Id. at 620. The Court interpreted the
24     plaintiff’s claim as essentially one requesting the payment of future benefits. Id. at 620-
25     621. The Court then held that Congress clearly foreclosed the possibility of declaratory
26     judgment actions in this context because they would bypass the exhaustion requirements
27     under the Medicare Act, which provided that a claim could be filed only after a medical
28
                                                    7
     Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 9 of 15 Page ID #:103




1      service was provided. Id. at 621. The Court refused to sanction a bypass of the statutory
2      scheme via a judicial advisory opinion. Id. at 621-22. The Court held that because
3      plaintiff had not satisfied the non-waivable exhaustion requirements set forth in § 405(g),
4      the federal courts lacked jurisdiction over the claim. Id. at 626-627. Thus, Heckler v.
5      Ringer does not support Pehoviack’s contention that the Medicare Act’s authorization
6      for a dissatisfied beneficiary to sue in federal court, in the absence of actual injury, is
7      sufficient to confer standing.
8            B.     In cases subsequent to those cited by Pehoviack, the Supreme Court
                    has clarified that a statutory violation, on its own, is insufficient to
9                   satisfy Article III’s standing requirements.
10           In 2009, the Supreme Court held that the “deprivation of a procedural right
11     without some concrete interest that is affected by the deprivation ... is insufficient to
12     create Article III standing.” Summers v. Earth Island Institute, 555 U.S. 488, 498 (2009).
13     The Court further noted that “Congress' role in identifying and elevating intangible
14     harms does not mean that a plaintiff automatically satisfies the injury-in-fact requirement
15     whenever a statute grants a person a statutory right and purports to authorize that person
16     to sue to vindicate that right. Article III standing requires a concrete injury even in the
17     context of a statutory violation.” Id.
18           In 2016, the Supreme Court made clear that Article III standing is a constitutional
19     minimum that “requires a concrete injury even in the context of a statutory violation.”
20     Spokeo, Inc. v. Robbins, 136 S.Ct. 1540, 1549 (2016). In Spokeo, the plaintiff alleged
21     that the operator of a website known as a “people search engine” violated the Fair Credit
22     Reporting Act because search results reported inaccurate information about him. Id. at
23     1546. The district court dismissed the complaint because plaintiff had not alleged an
24     injury-in-fact. Id. The Ninth Circuit reversed, finding that Spokeo had violated plaintiff’s
25     statutory rights and that plaintiff had a personalized interest in the handling of his credit
26     information. Id. at 1545-1546. The Supreme Court held that the Ninth Circuit’s analysis
27     was incomplete because it focused on particularity and overlooked concreteness. Id.
28
                                                      8
 Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 10 of 15 Page ID #:104




1    While noting that it’s possible for an intangible injury to satisfy the injury-in-fact
2    requirement for standing, the Court made clear that Congress cannot abrogate the injury-
3    in-fact component of standing: “Congress cannot erase Article III’s standing
4    requirements by statutorily granting the right to sue to a plaintiff who would otherwise
5    not have standing.” Id. at 1548.
6          More recently, in Thole v. U.S. Bank N.A, 140 S.Ct. 1615, 1619 (2020), the
7    Supreme Court reiterated that a statutory violation, in the absence of an actual or
8    imminent injury, cannot satisfy Art. III standing requirements. The plaintiffs in Thole
9    were participants in a defined benefit retirement plan who alleged the defendants
10   mismanaged the plan and who sought an order requiring them to reimburse the plan for
11   its losses caused by their malfeasance. The Court noted plaintiffs had received all the
12   retirement benefits they were entitled to so far, and because they were legally and
13   contractually entitled to receive their benefits for the rest of their lives regardless of the
14   value of the plan or the good or bad investment decision of the plan’s fiduciaries, they
15   were not likely to suffer a reduction of their benefits in the future. Id. at 1618. Plaintiffs
16   argued that they had standing because ERISA gives participants (and others) a cause of
17   action to sue for restoration of plan losses and other equitable relief. Id. at 1620. But the
18   Court found this was insufficient to confer standing because plaintiffs had not suffered a
19   concrete injury. Id. at 1619-20, citing Spokeo, supra, 136 S. Ct. at 1549, and Raines,
20   supra, 521 U.S. at 820, n.3. The Court further held that an interest in attorney fees does
21   not create Art. III standing where none exists on the underlying merits. Id.
22         C.     The four district court cases cited by Pehoviack should not be followed
                  because they were issued before, and are contrary to, controlling
23                Supreme Court precedent.
24         In her Opposition, Pehoviack asserts that “[m]ultiple courts have rejected the
25   notion that economic injury is a requirement for standing in Medicare claim denial
26   cases,” citing cases from Vermont, New Hampshire and New Mexico issued between
27
28
                                                    9
 Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 11 of 15 Page ID #:105




1    1986 and 2015. (Opp. [Dkt. #13] at 3.) These cases are either distinguishable or are no
2    longer good law in light of Spokeo and Thole.
3          The most recent district court case cited by Pehoviack is Ryan v. Burwell, 2015
4    WL 4545806 (D. Vt. July 27, 2015). In this case, the plaintiffs were dual eligible for
5    Medicare and Medicaid, and Medicaid paid the claims after Medicare denied them. Id. at
6    6. Plaintiffs filed suit for an order requiring the Secretary to cover the claims. The
7    Secretary moved to dismiss, asserting plaintiffs’ lack of standing based on their lack of
8    injury in light of Medicaid’s payment of the claims. Id. at 4. The court found that, while
9    Medicaid paid the claims, under Medicaid’s rules, the plaintiffs were still at risk of co-
10   payments and recoupment of costs under Medicaid-specific rules for which there was no
11   Medicare counterpart. Id. at 2. As a result, the court found that plaintiffs had standing
12   because they faced a risk of economic liability even though Medicaid had paid the
13   claims. Id. The court also noted that plaintiffs were seeking to protect a right to coverage
14   that is theirs by statute. Id. at 5. The other district court cases cited by plaintiff employed
15   similar facts and/or reasoning.
16         Ryan is distinguishable because payment of the plaintiffs’ claims did not absolve
17   their legal liability for the medical costs. In contrast, in the present case, Pehoviack has
18   not articulated any actual or imminent harm resulting from the Council’s order requiring
19   Novocure to assume the costs. Novocure has no recoupement rights against Pehoviack
20   for the subject claim. To the extent Ryan is interpreted as standing for the proposition
21   that the Medicare Act authorizes suit in the absence of actual or imminent injury, it is
22   contrary to the Supreme Court’s holdings in Spokeo and Thole.
23          The district court cases cited by Pehoviack are also factually distinguishable as
24   none of them involved the unique combination of circumstances present in this case, i.e.,
25   none of these four cases involved the combination of 1) a beneficiary who was relieved
26   of financial responsibility for the denied claims on appeal because the supplier had not
27   issued an ABN; 2) where the non-coverage LCD then applicable to the denied claims on
28
                                                   10
 Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 12 of 15 Page ID #:106




1    appeal was subsequently amended to cover the beneficiary’s condition; 3) there were no
2    claim denials subsequent to the claim at issue; and 4) where the supplier bore sole
3    financial responsibility for the denied claims on appeal. Id.
4          Moreover, other district courts have held that a plaintiff whose treatment costs
5    were paid by a third party have not established standing. See Hull v Burwell, 66
6    F.Supp.3d 278, 282 (D. Conn. 2014) (no injury-in-fact arising from Medicaid paying
7    benefits rather than Medicare); and Estate of Lake v. Secretary of HHS, 1989 WL
8    200974 (D.N.H. Oct. 27, 1989) (since health care supplier was liable for costs, plaintiff
9    lacked standing to sue for Medicare reimbursements).
10         D.     Pehoviack has not alleged an actual injury.
11         Pehoviack has not alleged that she suffered actual harm, nor can she because the
12   final decision of the Medicare Appeals Council (“Council”) ordered Novocure, Inc.—not
13   Pehoviack—to pay the cost of the subject claim. (RJN, Exh. A [Dkt. #10-2] at 8.) Win or
14   lose this case, Pehoviack will not bear any liability for the subject medical treatment she
15   received in 2018. Pehoviack does not dispute this in her Opposition.
16         Further, Pehoviack has not alleged that she has had any claims denied since the
17   single claim at issue in this case. In fact, Pehoviack alleges that her subsequent claims
18   have been granted. Compl. at ¶ 21. Thus, Pehoviack has not alleged an actual injury.
19         E.     Pehoviack has not alleged a non-speculative, imminent injury.
20         In addition to failing to allege actual injury, Pehoviack does not allege any
21   imminent harm sufficient to satisfy Article III standing requirements. Pehoviack does not
22   dispute that the LCD was revised in September 2019 to include coverage for TTFT.
23   (RJN, Exhs. A, B.) The Council’s decision (RJN, Exh. A) makes clear that ALJs should
24   give deference to the LCD. Indeed, the Council’s decision at issue in this case reversed
25   an ALJ’s decision for not giving deference to the LCD. Id.
26         Equating speculative future harm with concrete injury is inconsistent with Article
27   III standing. The alleged “injury must be certainly impending to constitute injury in fact
28
                                                  11
 Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 13 of 15 Page ID #:107




1    ... allegations of possible future injury are not sufficient.” Clapper v. Amnesty Intern.
2    USA, 568 U.S. 398, 409 (2013), citing Whitmore v. Arkansas, 495 U.S. 149, 158 (1990);
3    see also Center for Biological Diversity v. Bernhardt, 946 F.3d 553 (9th Cir. 2019).
4          Plaintiff Pehoviak does not know if her claims will be denied in the future, if a
5    future ALJ will choose to ignore the revised LCD, or if Novocure will give her an
6    advance beneficiary notice (“ABN”) that would shift payment obligations for future
7    treatment to her. See Hull, supra, 66 F.Supp.3d at 283. Indeed, Pehoviack alleges
8    injuries that are entirely contingent upon the actions of third parties. (Opp. [Dkt. #13] at
9    3-4.) Because Pehoviack’s liability is dependent on not one, but a chain of decisions
10   made by different actors, her alleged future harms are an “exercise in the conceivable,”
11   but do not show a “factual showing of perceptible harm” sufficient for Article III
12   standing. Lujan, supra, 504 U.S. at 566. The recent change in the LCD even further
13   attenuates the potential for Pehoviack’s future liability for TTFT.
14         Unable to dispute these compelling facts, Pehoviack essentially relies on the
15   possibility that Novocure may try to use the denied claim for the July 2018 – October
16   2018 dates of service as an excuse to send her an ABN that will shift the risk of a future
17   claim denial to her. (Opp. [Dkt. #13] at 3-4.) While it is true that Medicare claim
18   processing rules provide that a supplier can shift the financial risk of non-coverage to a
19   beneficiary by issuing an ABN which gives advance written notice of the specific reason
20   why an item probably will not be covered, 42 C.F.R. § 411.404(b), speculation about
21   whether Novocure will do so, particularly in light of the alleged subsequent claim
22   payments and the revised LCD, is insufficient to satisfy Art. III standing requirements
23   for Pehoviack’s current case. See Center for Biological Diversity v. Bernhardt, supra,
24   946 F.3d at 560 (9th Cir. 2019). Indeed, with respect to her future TTFT treatments, an
25   ABN would be unnecessary and inappropriate since the September 2019 LCD currently
26   in effect does cover Pehoviack’s claims.
27   ///
28
                                                  12
 Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 14 of 15 Page ID #:108




1           In California Clinical Laboratory Ass’n v. Secretary of HHS, 104 F. Supp.3d 66
2    (D.D.C. May 20, 2015), a case involving a challenge under the Medicare Act to a LCD
3    filed by a provider and beneficiary, the Secretary moved to dismiss based on a lack of
4    standing. The court held that a statutorily-conferred right to file suit does not satisfy the
5    injury-in-fact requirement for constitutional standing purposes unless it confers a
6    substantive right or entitlement. Id. at 76-78. The court gave FOIA as an example of a
7    statute conferring such a right, reasoning that anyone whose request for information is
8    denied has been injured-in-fact for standing purposes. Id. at 76. The court contrasted the
9    right to file a challenge to a LCD, which it deemed a procedural right. Id. Reasoning that
10   because the beneficiary plaintiffs had not been charged for any of the subject testing
11   expenses, and because they did not allege their physician would imminently order further
12   clinical testing (but, even if they had, they had not alleged there was a substantial
13   probability that Medicare would once again deny coverage), and because the plaintiffs
14   did not allege that they would receive a notice from the provider shifting the cost of
15   future testing to them, plaintiffs failed to allege they had suffered an injury-in-fact
16   sufficient for satisfying Art. III standing requirements. Id. at 79-80.
17          Similarly, Pehoviack has not alleged that she has ever been actually deprived of or
18   charged for TTFT treatment. She cannot establish that there is a substantial probability
19   that Medicare will once again deny any of her future TTFT claims because the revised
20   LCD favors coverage, and she has not alleged a claim denial since the subject claim. She
21   does not allege that she has received an ABN, so there is no viable basis for asserting
22   future injury as a result of the Secretary’s actions. As already stated, the speculative
23   chain of possibilities about the potential for future claim denials and possible ABNs is so
24   tenuous that it cannot satisfy Art. III injury-in-fact standing requirements.
25   III.   PEHOVIACK HAS FAILED TO STATE A CLAIM FOR RELIEF
26          Pehoviack fails to state a claim for a violation of the Medicare Act because she
27   has alleged no injury. As set forth above, the subject claim was ordered to be paid by
28
                                                   13
 Case 8:20-cv-00661-DOC-KES Document 15 Filed 06/29/20 Page 15 of 15 Page ID #:109




1    Novocure and Pehoviack has no legal liability for the subject claim. Pehoviack has failed
2    to state a claim based on a denial of future benefits, as such an order would bypass the
3    exhaustion requirements set forth in 42 U.S.C. § 405(g). Advisory opinions regarding
4    future coverage are not permitted. Heckler v. Ringer, 466 U.S. 602, 621-622 (1984); see
5    also Porzecanski v. Azar, 943 F.3d 472 (D.D.C. 2019) (denying beneficiary’s claim for
6    declaratory and injunctive relief regarding future Medicare claims on the grounds the
7    Medicare Act requires all claims to be channeled through the Medicare claims process).
8    Further, any order providing that an ALJ or the Secretary is collaterally estopped by a
9    prior decision of the Secretary is nothing more than an impermissible end-run around the
10   exhaustion requirements in § 405(g) and the prohibition against advisory opinions.
11   IV.   CONCLUSION
12         For the reasons set forth above, Pehoviack lacks standing to assert her claims and
13   the allegations of the Complaint fail to state a cognizable claim. These deficiencies
14   cannot be cured. Accordingly, the Complaint should be dismissed with prejudice.
15   Dated: June 29, 2020                       Respectfully submitted,
16                                              NICOLA T. HANNA
                                                United States Attorney
17                                              DAVID M. HARRIS
                                                Assistant United States Attorney
18                                              Chief, Civil Division
                                                JOANNE S. OSINOFF
19                                              Assistant United States Attorney
                                                Chief, General Civil Section
20
21                                                 /s/
                                                JENNIFER R. JACOBS
22                                              Assistant United States Attorney
23                                              Attorneys for Defendant
24
25
26
27
28
                                                 14
